Exhibit 10.37



 

 



AMENDMENT TO AGREEMENT FOR THE SUBSCRIPTION OF SHARES

 

This Amendment to Agreement for the Subscription of Shares (this “Amendment”) is
dated July 24, 2014, and amends the Agreement for the Subscription of Shares
(the “Agreement for Subscription”), dated as of May 20, 2014, between SurePure,
Inc., a Nevada corporation (the “Corporation”), and Trinity Asset Management
(Proprietary) Limited, a company formed under the laws of South Africa (Company
Number: 1996/010864/07) (the “Manager”). Capitalized terms used in this
Amendment without definition shall have the respective meanings given them in
the Agreement for Subscription.

 

WHEREAS, the Company and the Manager have entered into the Agreement for
Subscription, under which the Manager agreed to provide Offers to Purchase for
the Offered Shares;

 

WHEREAS, in the Agreement for Subscription the Manager agreed that it would
perform its obligations by July 30, 2014;

 

WHEREAS, as of the date of this Amendment, the Manager has not provided any
Offers to Purchase but has in good faith requested that the Corporation extend
the Termination Date to September 30, 2014 to provide the Manager with
additional time to perform its obligations under the Agreement for Subscription;
and

 

WHEREAS, the board of directors of the Corporation has determined that it would
be in the best interests of the Corporation and its shareholders for the Manager
to be granted additional time in which to perform its obligations under the
Agreement for Subscription.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Corporation and the Manager agree
as follows:

 

1.             The definition of Termination Date in Section 1.1 of the
Agreement for Subscription is hereby amended to be September 30, 2014.

 

 

2.             The definition of Transfer Agent in Section 1.1 of the Agreement
for Subscription is hereby amended to read in full as follows:

 

“Transfer Agent” means Vstock Transfer, LLC, the current transfer agent of the
Corporation, with a mailing address of 18 Lafayette Place, Woodmere, NY 11598,
United States of America, and any successor transfer agent of the Corporation.

 

3.             The Agreement for Subscription shall remain unmodified and
unamended in all other respects.

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Agreement
for the Subscription of Shares to be duly executed by their respective
authorized signatories as of the date first indicated above.

 



  SUREPURE, INC.       By:  /s/Stephen M. Robinson     Name: Stephen M. Robinson
Title: Chief Financial Officer

 



  TRINITY ASSET MANAGEMENT (PROPRIETARY) LIMITED       By:  /s/Quinton George  
  Name: Quinton George
Title: Director



 

 



